Citation Nr: 0201396	
Decision Date: 02/11/02    Archive Date: 02/20/02

DOCKET NO.  98-12 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Timeliness of Notice of Disagreement (NOD) as to the issue of 
entitlement to an earlier effective date for the award of a 
100 percent schedular rating for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mr. Gregory D. Keenum, 
Attorney


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



REMAND

In recent statements dated in November 2001, which were 
received at the Board in December 2001, the veteran requested 
a video-conference hearing before a Member of the Board.  So 
he must be scheduled for the hearing and notified of the 
date, time, and location of it.  See 38 C.F.R. §§ 20.700, 
20.704 (2001).

Accordingly, this case is REMANDED to the regional office 
(RO) for the following development:

The RO should schedule the veteran for a 
video-conference hearing at the earliest 
opportunity, and he must be notified of 
the date, time, and location of the 
hearing.  If, for whatever reason, he 
changes his mind and decides not to have 
a hearing, then this must be documented 
in the record.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  And he has the right to submit 
additional evidence and argument concerning the claim the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

